Case 1:19-cr-00017-.]I\/|S-TAB Document 13 Filed 01/16/19 Page 1 of 1 Page|D #: 29

INDIANAPOLIS DIVISION
Ul\"ITED STATES OF AMERICA, )
Plaintiff, §
v. § CAUSE NO.
JEANETTE FALCON, § -09
Defendant. §

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF INDIANA

 

 

1219-Cr-G@1`“`§JMS -TAB

PENALTY SHEET

You have been charged in an lndictment With a violation of the Laws of the United States of
America. The maximum penalties are as follows:

 

 

 

 

 

 

 

 

Count Statute Years Fine Supervised
Number Release
1 21 U.S.C. § 846 lO-Life NMT NLT 5
Conspiracy to Distribute Controlled Substances $10,000,000 years
Dated:

 

JEANETTE FALCON

Defendant

l certify that the Defendant Was advised of the maximum penalties in the manner set forth above

and that he signed (or refused to sign) the acknowledgement

 

United States Magistrate Judge
Southem District of lndiana

 

